Title: From Thomas Jefferson to John Barnes, 26 September 1800
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Sep. 26. 1800.

Your two favors of the 10th. & 18th. came to hand yesterday. the post which leaves Alexandria Monday morning gets here Thursday morning. a recollection of this may shorten the passage of our letters. mine of Saturday morning ought to be at Alexandria Wednesday evening & with you Thursday morning. so that 11. or 12. days are requisite for a letter & it’s answer.
I will thank you on the reciept of my compensation to remit to Henry Sheaff of Philadelphia 154.70 D to Roberts & Jones (formerly Joseph Roberts) 406.32 D and to Gibson & Jefferson of Richmond 680. D. this being the method seeming most convenient to us both. as to draughts on Stamped paper, they are out of the question. our distributor living 20. or 30. miles off through a mountainous country, to hire a person & horse to go for a 10. cent stamp would cost me a half eagle. I write to those several gentlemen by this post that you will contrive them paiment in the first week of Octob. the time to which my engagements stood. mrs Key will also thank you to remit to Gibson & Jefferson in Richmond her 3d. & 4th. instalments.—it will not be necessary to remove my boxes to mr Conrad’s till I go myself, unless they are in your way.—I am in hopes you find your new position agreeable. it can hardly be as much so as the old one. at our time of life we do not accomodate ourselves to new society so quickly as we should have done 30. years ago. to me the new residence will be almost as my own state, the manners, customs & some of the inhabitants familiar. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

